    Case 1:16-cv-08327-JGK-KHP Document 147 Filed 05/18/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
────────────────────────────────────
SHANET VIRUET,

                         Plaintiff,
                                                16cv8327 (JGK)
          - against -
                                                ORDER
CITY OF NEW YORK ET AL.,

                       Defendants.
────────────────────────────────────
JOHN G. KOELTL, District Judge:

     The Court has received the attached letter. The time to

file objections is extended to June 8, 2020. The time to respond

is June 29, 2020. The time to reply is July 10, 2020. Chambers

will e-mail a copy of this order to the pro se plaintiff.

SO ORDERED.
Dated:    New York, New York
          May 18, 2020             __     /s/ John G. Koeltl      __
                                               John G. Koeltl
                                        United States District Judge
      Case 1:16-cv-08327-JGK-KHP Document 147 Filed 05/18/20 Page 2 of 2



May 17, 2020

Viruet v. City of New York et al; 16-cv 08327

RE: Letter motion requesting extension of time to June 8, 2020 to file written objections
to report and recommendation by Magistrate Parker


Dear Judge Koeltl,


       During the COVID-19 global pandemic and state wide shut-down, I received
Magistrate Katharine Parker’s report and recommendation dated Friday, May 1, 2020 by
mail on Sunday, May 17, 2020, which was post-marked with a Neopost postmark date of
March 27, 2020, two months before the May order date (see attached).

        Due to the delay in service, I humbly request a modest extension of time to file
written objections so that I may be afforded a full and fair opportunity to address the
report and recommendation which seeks as the first and only sanction, after an ex-parte
hearing, dismissal of the entire matter with prejudice.


Respectfully,

/s/

Shanet Viruet




C. Coyne cc’ed via mail
